Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 05/27/2022. Claims 1-20 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 7, filed 05/27/2022, with respect to the objection of claim 12, have been fully considered and are persuasive. The explanation and amendment to claim 4 have clarified the claimed subject matter and overcome the objection. The objection to claim 12 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 05/27/2022, with respect to the rejection of claims 4-12 and 17-18 under 35 U.S.C. §112(b), have been fully considered and are persuasive. The explanation and amendment to claim 4 have clarified the claimed subject matter and overcome the rejection. The rejection of claims 4-12 and 17-18 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant's arguments, see pages 8-10, filed 05/27/2022, regarding the rejection of claims 1, 13, and 19 under 35 U.S.C. §103, have been fully considered but they are not persuasive. Applicant argues that Ghuman does not teach “wherein one of the plurality of first robots is configured to translate towards and away from the common point to conduct a fixtureless assembly operation with one of the plurality of second robots or one of the plurality of second robots is configured to translate towards and away from the common point to conduct the fixtureless assembly operation with one of the plurality of first robots.” Upon examination of the specification, it is clear that “fixtureless assembly operation” means “an assembly operation performed entirely by robots that are not fixed; meaning that the robots are capable of movement, at the very least translation, as shown in FIGS. 1-3D of the present application.” While Ghuman does use the word “fixture” to refer to many of the work cell arrangements, there are a number of work cells depicted in which either the robots are not fixed, such as in FIG. 10, or the items to be worked on are not positioned on a fixture, such as the shuttle at 104 of FIG. 9, or both the object that parts are resting on is not fixed and some or all of the robots are not fixed, such as in FIG. 13, which shows three fixtureless robots at numerals 138, 140, and 142, working around a shuttle at 134 with a second group of robots that are fixed. The language indicates that only one of the two groups needs to be fixtureless. The examiner also questions how a robot could be capable of translating towards and away from the common point without being fixtureless. As it is written, it would appear that any robot that can translate towards and away from the common point would have to be fixtureless. Similarly, claims 13 and claim 19 are also still rejected in view of Ghuman. Additionally, as discussed below, the use of the term “fixtureless” as it is being used in claims 1, 13, and 19, lacks enough detailed description to be clear and is now rejected under 35 U.S.C. §112(a) and 35 U.S.C. §112(b).
Applicant's arguments, see pages 10-11, filed 05/27/2022, regarding the rejection of claims 19 under 35 U.S.C. §103, have been fully considered but they are not persuasive. Applicant argues on page 10 that Ghuman fails to disclose a central location located within the second shape for receiving subassemblies from the second set of robots. Ignoring the fact that this language was not included by the previous set of claims, it is visibly clear in FIG. 13 that the robots at numeral 136 (the secondary group) are arranged around a central point of the conveyor belt at numeral 132. Additionally, the rejection relies on Yang et al. US 20180108548 A1 (“Yang”) to teach the element “a central robot located within the second shape for receiving subassemblies from the second set of robots.” Applicant argues that there is no central area located within the second shape for receiving subassemblies from the second set of robots in Ghuman, and that absent such a central area, there is no teaching, suggestion, or motivation to combine the central robot taught in Yang with the moving shuttle in Ghuman. However, as previously stated, Ghuman does teach a central area, and arranging the robots in the form shown in FIG. 7A, with a central robot to move parts between cells, would be obvious to one of ordinary skill in the art at the time the invention was filed. 
Applicant argues on pages 8-9 that claims 5 and 19 are identified as unpatentable, but that the office action was silent as to these claims. However, claims 5-18 were rejected on pages 15-16 of the previous office action. Due to clarifications in claim 4 as to what is meant by a “curing” robot, claims 5 and 18 are now rejected under 35 U.S.C. 103 as being unpatentable over Ghuman et al. US 20050044700 A1 (“Ghuman”) in view of Yang et al. US 20180108548 A1 (“Yang”).
Applicant argues, see page 11, filed 05/27/2022, regarding the rejection of claims 2-12, 14-18, and 20 under 35 U.S.C. §103, have been fully considered but they are not persuasive. Applicant argues that, because these claims depend from claims 1, 13, and 19, if those claims are allowable, then claims 2-12, 14-18, and 20 would also be allowable. However, claims 1, 13, and 19 are not allowable, and so claims 2-12, 14-18, and 20 are not allowable. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “conduct a fixtureless assembly operation” in line 8, and again in lines 10-11. As it is written, it is unclear what is meant by the term “fixtureless.” The common definition of a “fixture” includes equipment that is fixed in place and does not move. The specification uses the term “fixtureless” multiple times, but never explains what is meant by “fixtureless assembly operation.” For instance, a “fixtureless assembly operation” could mean an operation involving some robots that are fixed and some that are not fixed, or it could mean an operation involving only robots that are not fixed. Alternatively, it may be that “fixtureless” is referring to items around the robots, such as a worktable where the robots are operating on parts set on the table. This means the claim lacks written description, as it is unclear what is meant by “fixtureless assembly operation.” The examiner is interpreting the claim to mean “an assembly involving one group of robots which are not fixed, and involving no furniture or other workpieces that are fixed.” Likewise, claims 2-12, which depend from claim 1, also lack written description by virtue of their dependency. 
Claim 13 recites the limitation “to conduct a fixtureless assembly operation with at least one of the robots of the second set or…to conduct a fixtureless assembly operation with at least one of the robots of the first set” in lines 6-7 and 9-10. As it is written, it is unclear what is meant by the term “fixtureless.” The common definition of a “fixture” includes equipment that is fixed in place and does not move. The specification uses the term “fixtureless” multiple times, but never explains what is meant by “fixtureless assembly operation.” For instance, a “fixtureless assembly operation” could mean an operation involving some robots that are fixed and some that are not fixed, or it could mean an operation involving only robots that are not fixed. Alternatively, it may be that “fixtureless” is referring to items around the robots, such as a worktable where the robots are operating on parts set on the table. This means the claim lacks written description, as it is unclear what is meant by “fixtureless assembly operation.” The examiner is interpreting the claim to mean “an assembly involving one group of robots which are not fixed, and involving no furniture or other workpieces that are fixed.” Likewise, claims 14-18, which depend from claim 13, also lack written description by virtue of their dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “conduct a fixtureless assembly operation” in line 8, and again in lines 10-11. As it is written, it is unclear what is meant by the term “fixtureless.” The common definition of a “fixture” includes equipment that is fixed in place and does not move. The specification uses the term “fixtureless” multiple times, but never explains what is meant by “fixtureless assembly operation”, as discussed in further detail above. This makes the claim indefinite, as it is unclear what is meant by “fixtureless assembly operation.” Likewise, claims 2-12, which depend from claim 1, are also indefinite by virtue of their dependency. 
Claim 13 recites the limitation “to conduct a fixtureless assembly operation with at least one of the robots of the second set or…to conduct a fixtureless assembly operation with at least one of the robots of the first set” in lines 6-7 and 9-10. As it is written, it is unclear what is meant by the term “fixtureless.” The common definition of a “fixture” includes equipment that is fixed in place and does not move. The specification uses the term “fixtureless” multiple times, but never explains what is meant by “fixtureless assembly operation”, as discussed in further detail above. This makes the claim indefinite, as it is unclear what is meant by “fixtureless assembly operation.” Likewise, claims 14-18, which depend from claim 13, are also indefinite by virtue of their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghuman et al. US 20050044700 A1 (“Ghuman”).
	Regarding Claim 1. Ghuman teaches a manufacturing cell for assembling a structure, comprising: 
	a plurality of first robots positioned around a common point in a first configuration; and 
	a plurality of second robots positioned around the common point in a second configuration (FIG. 13 shows an arrangement of robots around a common indexing shuttle at numeral 134. There are two groups of robots visible in FIG. 13, with four robots for welding labeled 136 and three slide-mounted robots at 138, 140, and 142 for handling material);
	wherein one of the plurality of first robots is configured to translate towards and away from the common point to conduct a fixtureless assembly operation with one of the plurality of second robots or one of the plurality of second robots is configured to translate towards and away from the common point to conduct the fixtureless assembly operation with one of the plurality of first robots (Slide-mounted robots such as 140 and 142 of FIG. 13, allow workpieces to be placed on either one of tool plates at 132, allowing the welding robots to work on the workpieces [paragraph 40]. FIG. 13 shows how robots 140 and 142 translate towards and away from the common point to interact with one of the plurality of second robots by placing workpieces on the indexing shuttle. The robots at 138, 140, and 142 are all capable of moving along the slides, and thus are not fixtures, so one set of robots are fixtureless).
	Ghuman does not teach that the workcell of FIG. 13 also has the second configuration being closer to the common point than the first configuration;
	However, Ghuman does teach a different workcell in FIG. 9 in which a plurality of second robots are positioned around a common point in a second configuration, the second configuration being closer to the common point than the first configuration (FIG. 9 shows a first and second group of robots, labeled 110 and 106, respectively, wherein at least one of the robots labeled 110 is capable of moving on a mounted slide, but the robots of group 106 are all closer than the robots of group 110).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ghuman in FIG. 13 with the second configuration being closer to the common point than the first configuration as shown in Ghuman, FIG. 9 so that the robots in the second group tasked with working on pieces delivered by the robots in group one can work on the pieces with more precision, while the robots in group one can move further away from the common point so as to retrieve distant pieces. 
	Regarding Claim 2. Ghuman teaches the manufacturing cell of claim 1.
	Ghuman also teaches:
	wherein at least the plurality of first robots are equidistant from the common point in the first configuration or at least the plurality of second robots are equidistant from the common point in the second configuration (FIG. 14 shows a group of stationary robots positioned around a common point on an indexing shuttle at approximately the same point. The robots are all indicated to be the same type of welding robot with the same length in each arm, meaning that they would need to be placed the same distance away from the shuttle in order to reach the target workpiece).
	Additionally, MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” Ghuman does not disclose a specific distance of location for each robot; it simply shows a group of robots that are positioned around a common point. This creates a potential range wide enough to allow the robots to be equidistant from the common point in either the first or second configuration. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ghuman to include the plurality of second robots are equidistant from the common point in the second configuration. 
	Regarding Claim 3. Ghuman teaches the manufacturing cell of claim 1.
	Ghuman also teaches:
	wherein the plurality of first robots are fixedly positioned in the first configuration when the plurality of second robots translate towards and away from the common point, or the plurality of second robots are fixedly positioned in the second configuration when the plurality of first robots translate towards and away from the common point (FIG. 13 shows an arrangement of robots around a common indexing shuttle at numeral 134. There are two groups of robots visible in FIG. 13, with four robots for welding labeled 136 and three slide-mounted robots at 138, 140, and 142 for handling material. The group of robots labeled 136 are in fixed positions, while the group of robots that are slide-mounted can move along the slide-mounts).
	Regarding Claim 4. Ghuman teaches the manufacturing cell of claim 1.
	Ghuman also teaches:
	wherein the plurality of first robots comprise a material handling robot configured to pick and join parts of a structure and an adhesive dispensing and curing robot configured to dispense adhesive and to cure the adhesive to adhere the parts together to form subassemblies when assembling the structure; and 
	wherein the plurality of second robots comprise a material handling and curing robot configured to pick and join parts of the structure and to cure adhesive to adhere the parts together to form subassemblies when assembling the structure (FIG. 13 shows robots that include four welding robots at 136, and three robots for handling material that allow workpieces to be placed on the tool plates at 132 [paragraph 40]. Optionally, robots 136 could be other types of robots such as sealing or adhesive dispensing units. The process line for assembly can be made flexible so that a first set of different subassemblies can be manufactured on the process line which differs from one another, and these different subassemblies can be manufactured simultaneously due to the presence on the process line of workpiece presenters which have a tooling plate for each separate subassembly [paragraph 49], meaning that the parts adhered together can be used to form subassemblies for assembling a structure).
	Ghuman does not teach that the work cell in FIG. 13 also includes wherein the plurality of first robots comprise an adhesive dispensing robot configured to adhere the parts together. However, Ghuman does teach other types of work cells, such as work cell eight in FIG. 10, have welding robots that are equipped for welding parts together, and visibly shown to be mounted on the same translation slides that are shown in FIG. 13, and as stated above, replacing welding robots with other types of adhesive dispensing and sealing robots is taught in paragraph 40. This means that the group of robots capable of moving can also be adhesive dispensing and curing robots configured to adhere parts together. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ghuman in FIG. 13 with wherein the plurality of first robots comprise an adhesive dispensing and curing robot configured to adhere the parts together as taught by Ghuman in FIG. 10, because this would allow the mobile robots to move to workpieces that require adhesive instead of relying exclusively on the fixed robots for this task. 
	Regarding Claim 7. Ghuman teaches the manufacturing cell of claim 6.
	Ghuman also teaches:
	wherein one of the plurality of first robots or one of the plurality of second robots is configured to translate across the separate zones (Work cell eleven (FIG. 13) shows robots at 140 and 142 being able to move on slide-mounts. This work cell provides a very high level of flexibility because the diverging arrangement of the slide mounts for material handling robots allow for feeder stations (not shown) which may accommodate a wide range of component parts and sub-assemblies [paragraph 41]. As stated before, the robots at 140 and 142 can be used to place workpiece on the tool plates at 132 of FIG. 13, and can therefore handle material from feeder stations such as a previous work cell or subassembly).
	Regarding Claim 9. Ghuman teaches the manufacturing cell of claim 4.
	Ghuman also teaches:
	wherein the plurality of first robots comprise a plurality of material handling robots and a plurality of adhesive dispensing and curing robots (FIG. 9 shows a setup of robots wherein material handling robots are shown at 110, and welding or sealing (adhesive) robots are labeled 106 [paragraph 36]. At least one side (subzone) of the indexing shuttle mechanism at 104 in the arrangement has a plurality of both types of robots). 
	Ghuman does not expressly teach:
	wherein the plurality of material handling robots and the plurality of adhesive dispensing and curing robots are alternately arranged in the first configuration.
	However, MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” Ghuman does not disclose an arrangement in which the plurality of material handling robots and the plurality of adhesive dispensing robots are alternately arranged in the first configuration. However, Ghuman does teach in FIG. 17 a line of robots labeled 178, which can be the robots shown, or robotic welders or sealing or adhesive robots [paragraph 45]. While Ghuman does not expressly teach that these robots can include material handling robots in an alternating arrangement, the options that Ghuman does include would allow for one of ordinary skill in the art at the time of invention to arrange material handling robots and adhesive dispensing robots in an alternating arrangement in the first configuration. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ghuman to include wherein the plurality of material handling robots and the plurality of adhesive dispensing and curing robots are alternately arranged in the first configuration.
	Regarding Claim 13. Ghuman teaches a manufacturing cell for assembling a structure, comprising:
	a first set of robots arranged along a perimeter of a first shape (FIG. 9 shows a manufacturing cell in which a first set of robots are labeled 110 are positioned along a perimeter around a shuttling indexing mechanism [paragraph 36]); and 
	a second set of robots arranged along a perimeter of a second shape within the first shape (A second group of robots at 106 form a smaller shape along a smaller perimeter inside the first [paragraph 36, FIG. 9]), 
	wherein at least one of the robots of the first set of robots is configured to translate along a first path towards and away from the second shape to conduct a fixtureless assembly operation with at least one of the robots of the second set or at least one of the robots of the second set of robots is configured to translate along a second path towards and away from the first shape to conduct a fixtureless assembly operation with at least one of the robots of the first set (Slide-mounted robots such as 140 and 142 of FIG. 13, allow workpieces to be placed on either one of tool plates at 132, allowing the welding robots to work on the workpieces [paragraph 40]. FIG. 13 shows how robots 140 and 142 translate towards and away from the common point to interact with one of the plurality of second robots by placing workpieces on the indexing shuttle. The robots at 138, 140, and 142 are all capable of moving along the slides, and thus are not fixtures, so one set of robots are fixtureless).
	Regarding Claim 14. Ghuman teaches the manufacturing cell of claim 13. 
	Ghuman also teaches:
	wherein the first shape or the second shape is a polygon comprising one of a triangle, a quadrilateral, a pentagon, a hexagon, a heptagon, or an octagon (The robots in FIG. 9 show that the stationary robots labeled 106 form either a quadrilateral or a pentagon, depending upon whether or not all robots along the right-hand side of the shuttling indexing mechanism opposite the slide-mounted robot at 110 are all arranged in a straight line).
	Regarding Claim 15. Ghuman teaches the manufacturing cell of claim 13. 
	Ghuman also teaches:
	wherein at least the first set of robots are equidistantly positioned along the perimeter of the first shape or at least the second set of robots are equidistantly positioned along the perimeter of the second shape (FIG. 14 shows a group of stationary robots positioned around a common point on an indexing shuttle at approximately the same point. The robots are all indicated to be the same type of welding robot with the same length in each arm, meaning that they would need to be placed the same distance away from the shuttle in order to reach the target workpiece).
	Additionally, MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” Ghuman does not disclose a specific distance of location for each robot; it simply shows a group of robots that are positioned around a common point. This creates a potential range wide enough to allow the robots to be equidistant from the common point in either the first or second configuration. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ghuman to include the plurality of second robots are equidistant from the common point in the second configuration.
	Regarding Claim 16. Ghuman teaches the manufacturing cell of claim 13. 
	Ghuman also teaches:
	wherein the first set of robots are fixedly positioned along the perimeter of the first shape when the second set of robots translate along the second path, or the second set of robots are fixedly positioned along the perimeter of the second shape when the first set of robots translate along the first path (FIG. 13 shows an arrangement of robots around a common indexing shuttle at numeral 134. There are two groups of robots visible in FIG. 13, with four robots for welding labeled 136 and three slide-mounted robots at 138, 140, and 142 for handling material. The group of robots labeled 136 are in fixed positions, while the group of robots that are slide-mounted can move along the slide-mounts).
	Regarding Claim 17. Ghuman teaches the manufacturing cell of claim 13. 
	Ghuman also teaches:
	wherein the first set of robots comprise a material handling robot configured to pick and join parts of a structure and an adhesive dispensing and curing robot configured to dispense adhesive and to cure the adhesive to adhere the parts together to form subassemblies when assembling the structure; and 
	wherein the second set of robots comprise a material handling and curing robot configured to pick and join parts of the structure and to cure adhesive to adhere the parts together to form the subassemblies when assembling the structure (FIG. 13 shows robots that include four welding robots at 136, and three robots for handling material that allow workpieces to be placed on the tool plates at 132 [paragraph 40]. Optionally, robots 136 could be other types of robots such as sealing or adhesive dispensing units).
	Ghuman does not teach that the work cell in FIG. 13 also includes wherein the first set of robots comprise an adhesive dispensing robot configured to adhere the parts together. However, Ghuman does teach other types of work cells, such as work cell eight in FIG. 10, have welding robots that are equipped for welding parts together, and visibly shown to be mounted on the same translation slides that are shown in FIG. 13, and as stated above, replacing welding robots with other types of adhesive dispensing and sealing robots is taught in paragraph 40. This means that the group of robots capable of moving can also be adhesive dispensing and curing robots configured to adhere parts together. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ghuman in FIG. 13 with wherein the first set of robots comprise an adhesive dispensing and curing robot configured to adhere the parts together as taught by Ghuman in FIG. 10, because this would allow the mobile robots to move to workpieces that require adhesive instead of relying exclusively on the fixed robots for this task. 

Claims 5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghuman et al. US 20050044700 A1 (“Ghuman”) in view of Yang et al. US 20180108548 A1 (“Yang”).
	Regarding Claim 5. Ghuman teaches the manufacturing cell of claim 4.
	Ghuman does not teach:
	further comprising a central robot located at the common point and configured to receive the subassemblies from the plurality of second robots.
	However, Yang teaches:
	further comprising a central robot located at the common point and configured to receive the subassemblies from the plurality of second robots (A system for processing workpieces where a plurality of processing modules can be arranged around a central robot for moving workpieces among the plurality of processing chambers or locations [paragraph 3]. FIG. 7A shows a rotary robot that can extend and grab a workpiece from one chamber and move it to another).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ghuman with further comprising a central robot located at the common point and configured to receive the subassemblies from the plurality of second robots as taught by Yang so that a robot in the center of the workcell can handle workpieces and move them to desired chambers as necessary.
	Regarding Claim 18. Ghuman teaches the manufacturing cell of claim 17. 
	Ghuman also teaches:
	further comprising a central robot a central robot located within the second shape and configured to receive the subassemblies from the second set of robots.
	However, Yang teaches:
	further comprising a central robot a central robot located within the second shape and configured to receive the subassemblies from the second set of robots (A system for processing workpieces where a plurality of processing modules can be arranged around a central robot for moving workpieces among the plurality of processing chambers or locations [paragraph 3]. FIG. 7A shows a rotary robot that can extend and grab a workpiece from one chamber and move it to another).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ghuman with further comprising a central robot a central robot located within the second shape and configured to receive the subassemblies from the second set of robots as taught by Yang so that a robot in the center of the workcell can handle workpieces and move them to desired chambers as necessary.
	Regarding Claim 19. Ghuman teaches a manufacturing cell for assembling a structure, comprising:
	a first set of robots arranged along a perimeter of a first shape (FIG. 9 shows a manufacturing cell in which a first set of robots are labeled 110 are positioned along a perimeter around a shuttling indexing mechanism [paragraph 36]); 
	a second set of robots arranged along a perimeter of a second shape within the first shape (A second group of robots at 106 form a smaller shape along a smaller perimeter inside the first [paragraph 36, FIG. 9]); and 
	wherein at least one of the robots of the first set of robots is configured to translate along a first path towards and away from the second shape or at least one of the robots of the second set of robots is configured to translate along a second path towards and away from the first shape (At least one of the robots labeled 110 is mounted on a slide at 108 that allows the robot to move towards the indexing mechanism at 104 and the robots at 106 [FIG. 9]).
	Ghuman does not teach:
	a central robot located within the second shape for receiving subassemblies from the second set of robots. 
	However, Yang teaches:
	a central robot located within the second shape for receiving subassemblies from the second set of robots (A system for processing workpieces where a plurality of processing modules can be arranged around a central robot for moving workpieces among the plurality of processing chambers or locations [paragraph 3]. FIG. 7A shows a rotary robot that can extend and grab a workpiece from one chamber and move it to another). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ghuman with a central robot located within the second shape for receiving subassemblies from the second set of robots as taught by Yang so that a robot in the center of the workcell can handle workpieces and move them to desired chambers as necessary.
	Regarding Claim 20. Ghuman in combination with Yang teaches the manufacturing cell of claim 19. 
	Ghuman also teaches:
	wherein the first shape or the second shape is a polygon comprising one of a triangle, a quadrilateral, a pentagon, a hexagon, a heptagon, or an octagon (The robots in FIG. 9 show that the stationary robots labeled 106 form either a quadrilateral or a pentagon, depending upon whether or not all robots along the right-hand side of the shuttling indexing mechanism opposite the slide-mounted robot at 110 are all arranged in a straight line).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ghuman et al. US 20050044700 A1 (“Ghuman”) as applied to claim 6 above, and further in view of Jittu et al. US 20170144183 A1 (“Jittu”).
	Regarding Claim 8. Ghuman teaches the manufacturing cell of claim 6.
	Ghuman also teaches:
	wherein a material handling robot is diagonally opposed to one of the plurality of first robots within either the first subzone or the second subzone (As shown in FIG. 13, one of the material handling robots at 140 can be positioned diagonally opposed to one of the fixed robots at 136. Interpreting the opposing sides of the indexing shuttle at 134 as the different subzones, the material handling robot at 140 is diagonally opposed to one of the first robots within the opposite subzone); and
	wherein the curing robot is diagonally opposed to another of the plurality of first robots within both the first subzone and the second subzone (FIG. 9 shows a robot labeled 106 positioned diagonally located from the robots in a first subzone across from a shuttle mechanism at 104. The robots labeled 106 can also be positioned diagonally opposed to one of the robots labeled 110, specifically robots not mounted on the moving slide at 108, which are located in the second subzone. These robots can include part welding robots [paragraph 36]. Adhesive dispensing or sealing robots are suggested in other work cells as alternatives to welding robots [paragraph 40], so it would be obvious to use an adhesive dispensing robot, sealing robot, or other type of curing robot in the work cell of FIG. 9).
	Ghuman does not teach:
	wherein each zone comprises a first subzone and a second subzone; 
	wherein the plurality of second robots comprises a material handling robot and a curing robot.
	However, Jittu teaches:
	wherein each zone comprises a first subzone and a second subzone; 
	wherein the plurality of second robots comprises a material handling robot and a curing robot (A robot apparatus shown in FIGS. 1-6 can have two separate rails, forming two separate subzones for the first zone, and each zone can contain two robots, which are clearly depicted in FIG. 2. Robots in a work area are shown in FIGS. 1-6, and in each of these cells, different application robots may be mounted on the rails shown at numeral 40, including painting (curing) robots, assembly robots for material handling and sealing applications, etc. [paragraph 34]. Different application robots mounted on the same rail (same subzone) may even include one painting robot and one assembly robot).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ghuman in FIG. 13 with wherein each zone comprises a first subzone and a second subzone; wherein the plurality of second robots comprises a material handling robot and a curing robot as taught by Jittu so as to allow the assembly cell to apply paint to workpieces as needed, and to divide each zone for tasks that need to be completed, so that paint is not applied until after the workpiece is prepared to be painted.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ghuman et al. US 20050044700 A1 (“Ghuman”) as applied to claim 4 above, and further in view of Amirehteshami et al. US 20120011693 A1 (“Amirehteshami”) and Red et al. US 4831549 A (“Red”).
	Regarding Claim 10. Ghuman in combination with Jittu teaches the manufacturing cell of claim 4. 
	Ghuman also teaches:
	Wherein the robots include an adhesive dispensing and curing robot (FIG. 13 shows robots that include four welding robots at 136, and three robots for handling material that allow workpieces to be placed on the tool plates at 132 [paragraph 40]. Optionally, robots 136 could be other types of robots such as sealing or adhesive dispensing units).
	Ghuman does not teach:
	wherein the robots are configured to switch between different end-effectors.
	However, Amirehteshami teaches:
	wherein the robots are configured to switch between different end-effectors (A manufacturing apparatus that may have a plurality of groups of robots, which can be a plurality of pairs of robots, wherein each pair may have a first robot with a plurality of Multi-Function End Effectors (MFEEs) having integrated modules for performing various manufacturing operations of a manufacturing process [paragraph 33]. The second robot of each pair of robots may also handle a plurality of end effectors).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ghuman wherein the robots are configured to switch between different end-effectors as taught by Amirehteshami so as to allow the manufacturing cell to fit multiple end-effectors on the same robot for space saving and efficiency purposes.
	Ghuman also does not teach:
	the material handling robot is applying a move-measure-correct procedure.
	However, Red teaches:
	the material handling robot is applying a move-measure-correct procedure (A method for improving orientation and/or location accuracy of a programmable robot with respect to a target, which includes developing a rigid body error correction based on detected position differences [Claim 7]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ghuman the material handling robot is applying a move-measure-correct procedure as taught by Red so as to allow the material handling robots to correct for error in handling material. 

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ghuman et al. US 20050044700 A1 (“Ghuman”) as applied to claim 4 above, and further in view of Amirehteshami et al. US 20120011693 A1 (“Amirehteshami”).
	Regarding Claim 11. Ghuman teaches the manufacturing cell of claim 4. 
	Ghuman also teaches:
	Wherein the robots include a material handling and curing robot (A plurality of both adhesive dispensing and material handling robots are shown in FIG. 13).
	Ghuman does not teach:
	wherein the robots are configured to switch between different end-effectors based on the subassemblies being assembled.
	However, Amirehteshami teaches:
	wherein the robots are configured to switch between different end-effectors based on the subassemblies being assembled (A manufacturing apparatus that may have a plurality of groups of robots, which can be a plurality of pairs of robots, wherein each pair may have a first robot with a plurality of Multi-Function End Effectors (MFEEs) having integrated modules for performing various manufacturing operations of a manufacturing process [paragraph 33]. The second robot of each pair of robots may also handle a plurality of end effectors. This system is meant to manufacture components or subassemblies [paragraph 31], and the end effectors are for performing various manufacturing operations of a manufacturing process [paragraph 33]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ghuman wherein the robots are configured to switch between different end-effectors based on the subassemblies being assembled as taught by Amirehteshami so as to allow the manufacturing cell to fit multiple end-effectors on the same robot for space saving and efficiency purposes.
	Regarding Claim 12. Ghuman teaches the manufacturing cell of claim 4. 
	Ghuman also teaches:
	Wherein the robots include a material handling robot and a material handling and curing robot (A plurality of both adhesive dispensing and material handling robots are shown in FIG. 13).
	Ghuman does not teach:
	further comprising: 
	one or more pairs of part tables movably positioned at a perimeter of the manufacturing cell for access by the material handling robot and the material handling and curing robot; 
	wherein one table in each pair is accessible for the parts while the other table in each pair is being reloaded with different parts.
	However, Amirehteshami teaches:
	further comprising: 
	one or more pairs of part tables movably positioned at a perimeter of the manufacturing cell for access by the material handling robot and the material handling and curing robot (A moving pair of stringer platforms carrying a supply of stringers in FIG. 3 into position in the work area to be picked up and positioned by the pairs of robots [paragraph 39]); 
	wherein one table in each pair is accessible for the parts while another location is being reloaded with different parts (FIG. 12 shows that stringers to be attached to the skin panel and previously positioned on stringer platforms may then be moved into pick-up position in the work area [paragraph 85]. The fact that these are completed stringers indicate that they are different from the parts placed on the stringer platforms in FIG. 3).
	Amirehteshami does not expressly teach that the pick-up position is another moving table to be loaded with different parts. However, MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” Amirehteshami does not disclose that one table in each pair is being reloaded with different parts; it merely states that finished stringers are moved into pick-up position in the work area [paragraph 85]. However, it is possible to arrange the invention of Amirehteshami so that the pick-up position is a moving stringer platform, like one of the platforms described in paragraph 39. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Amirehteshami to include wherein one table in each pair is accessible for the parts while the other table in each pair is being reloaded with different parts.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ghuman further comprising: one or more pairs of part tables movably positioned at a perimeter of the manufacturing cell for access by the material handling robot and the material handling and curing robot; wherein one table in each pair is accessible for the parts while the other table in each pair is being reloaded with different parts as taught by Amirehteshami so as to allow the robot assembly cell to have a means for bringing in new parts to be worked on and removing finished parts from the work area. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664